NOONAN, Circuit Judge,
dissenting:
The opinion of the court very fairly sets out the facts and relevant testimony. Ernestine Audry James handed a gun to her 14-year-old daughter Jaylene with which Jay-lene killed Ernestine’s own boyfriend David Ogden. The most that Ernestine could be convicted of was gross negligence in giving the gun to her daughter. Her only defense was that she believed that her daughter and herself were in danger of grievous bodily harm or death from Ogden.
Essential to that defense was her belief in Ogden’s stories of previous acts of vicious violence committed by him. These stories were of such a remarkable character of atrocity that one might doubt that he had told them of himself or doubt that they had really occurred. Hence the question raised by the jurors as to Ogden’s stabbing of an old man; Ogden stabbing of another person with a pen; and Ogden murdering a man: “Axe there police or court documents to prove this or is it ‘brag’?”
For the defense the records, if admitted, would have had two legitimate functions: to corroborate Ernestine James’s own testimony that she, had heard Ogden tell her these things and to corroborate her statement that she had reason to be afraid of Ogden in his vicious drunken mood.
The district court thought the only function of the evidence would have been to show Ernestine James’s state of mind and that, since she had not seen the records, the documents proved nothing as to her state of mind.. That interpretation of the evidence was too narrow. It was absolutely necessary to her defense for the jury to believe (1) that she wasn’t making up the stories and (2) that, when she heard them, she heard them from the man who had actually done these terrible things and who was not just spinning tales. The records proved that he had done them so that the stories of his wild exploits would have had the ring of truth to her, and the records proved that what Ernestine James testified to had actually been told her by the man himself. The records corroborated her testimony, and the records corroborated her reason to fear.
The risk of “prejudice” is usually one borne by the defendant in a criminal trial. The majority cites no case holding that the risk of prejudice to the victim is properly considered by the district court when deciding to admit or exclude evidence relevant to a claim of self-defense. This lack of authority is especially troubling here, where the victim is in a state beyond earthly judgment. If the victim does not suffer prejudice, who does? Admittedly the evidence aids the defense and so hurts the prosecution, but harm to the prosecution’s case does not properly enter the discretionary judgment of the trial judge.
The law of this circuit is crystal-clear that corroboration of a key prosecution witness by the introduction of criminal records is permissible, even at the risk of some prejudice to the defendant on trial. United States v. Pitts, 6 F.3d 1366, 1370-71 (9th Cir.1993). We should not have one rule for the prosecution and another rule for the defense. My old law teacher, Austin Scott, used to ask the class, “Are you pro-plaintiff or pro-defendant?” For him the question was a kind of reductio ad absurdum — there was no way a good lawyer would come to a ease with a preconception as to which side should be favored. But now we have a favorable rule for the prosecutor, an unfavorable rule for the defense. The distinction is not justified by saying that in each case we affirm a *755discretionary decision. The question we have to determine is whether evidence of this sort corroborating a principal witness is properly part of the case. The crucial significance of this kind of corroboration has been recognized in a leading opinion by Judge Skelly Wright, United States v. Burks, 470 F.2d 432, 434-35 (D.C.Cir.1972); 2 Wigmore, Evidence, §§ 246, 248 (Chadbourn rev.1979).
Self-defense is about as basic a moral and legal principle as there is. See George P. Fletcher, Self-Defense As A Justification for Punishment, 12 Cardozo L.Rev. 859, 859 (1991). A mother’s instinct to preserve her child from danger is equally strong, equally a part of that bedrock nature we share with all animals. When Ernestine James was denied the opportunity to confirm her credibility on the central point of her defense, there was more than a discretionary ruling by the district court; there was denial of a right conferred by the Constitution. “[T]he Constitution guarantees criminal defendants a meaningful opportunity to present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690, 106 S.Ct. 2142, 2146, 90 L.Ed.2d 636 (1986) (citations and internal quotations omitted). James did not have that opportunity that the Sixth Amendment assures.